Electronically Filed
                                                       Supreme Court
                                                       SCAD-XX-XXXXXXX
                                                       06-MAY-2019
                                                       02:39 PM



                          SCAD-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


         DISCIPLINARY BOARD OF THE HAWAI#I SUPREME COURT,
                           Petitioner,

                                vs.

                         HARRY E. ELIASON,
                            Respondent.


                        ORIGINAL PROCEEDING
                           (ODC 16-O-420)

               ORDER OF TRANSFER TO INACTIVE STATUS
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Upon review of the April 29, 2019 petition filed by the

Disciplinary Board of the Supreme Court of the State of Hawai#i,

requesting this court to immediately transfer Respondent Harry E.

Eliason to inactive status, pursuant to Rule 2.19(b) of the Rules

of the Supreme Court of the State of Hawai#i (RSCH), we conclude

interim transfer to inactive status is warranted.     Therefore,

           IT IS HEREBY ORDERED that Respondent Eliason is

immediately transferred to inactive status in this jurisdiction,

pursuant to RSCH Rule 2.19(c), effective with the filing of this

order.   Respondent Eliason shall remain on inactive status until
further order of this court but may, at his discretion, apply to

this court for a return to active status, pursuant to RSCH Rule

2.19(f), upon submission of evidence that he is fit to resume the

practice of law.

           IT IS FURTHER ORDERED that the Office of Disciplinary

Counsel (ODC) shall suspend and hold in abeyance proceedings

against Respondent Eliason to the extent required by RSCH Rule

2.19(h).

           IT IS FURTHER ORDERED that the Disciplinary Board

shall, pursuant to RSCH Rule 2.19(d), cause a notice of this

transfer to inactive status to be published in a newspaper of

general circulation in the judicial circuit in which Respondent

Eliason maintained his practice.

           IT IS FINALLY ORDERED that the clerk of the court,

pursuant to RSCH Rule 2.19(e), shall transmit a certified copy of

this order to all judges of the State of Hawai#i and shall

request their assistance and such action as may be indicated to

protect the interests of both Respondent Eliason and his clients.

           DATED: Honolulu, Hawai#i, May 6, 2019.

                                       /s/ Mark E. Recktenwald

                                       /s/ Paula A. Nakayama

                                       /s/ Sabrina S. McKenna

                                       /s/ Richard W. Pollack

                                       /s/ Michael D. Wilson


                                   2